EXHIBIT 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

SECOND AMENDMENT, dated as of May 6, 2020 (this “Amendment”), to the Credit
Agreement, dated as of August 30, 2016 (as amended by that certain First
Amendment to Credit Agreement, dated as of September 18, 2019, and as further
amended, restated, amended and restated, supplemented or otherwise modified from
time to time prior to the Second Amendment Effective Date, the “Credit
Agreement” and, as amended by this Amendment, the “Amended Credit Agreement”),
among Extended Stay America, Inc. (the “Borrower”), the lenders party thereto
from time to time (the “Lenders”), each Issuing Lender party thereto, the
syndication agents party thereto and Deutsche Bank AG New York Branch, as
administrative agent (in such capacity, the “Administrative Agent”).

WITNESSETH:

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain loans and other extensions of credit to the Borrower; and

WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
wish to amend the Credit Agreement in certain respects and are willing to amend
the Credit Agreement on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants
hereinafter set forth, the Borrower, the Administrative Agent and the Lenders
constituting the Required Lenders hereby agree as follows:

SECTION 1.    Definitions. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

SECTION 2.    Amendments to Credit Agreement.

(a)    The following definitions are hereby added in the appropriate
alphabetical order to Section 1.1 of the Credit Agreement:

“Available Borrowing Capacity”: with respect to any Person, on any date of
determination, the total unrestricted borrowing capacity which may be drawn
(taking into account required reserves and discounts) upon by such Person or its
Subsidiaries, at such Person’s or its Subsidiaries’ sole discretion, under
committed credit facilities or repurchase agreements which provide financing to
such Person or its Subsidiaries.

“Cash Liquidity”: on any date of determination and with respect to any Person,
the sum of (i) unrestricted cash and Cash Equivalents, plus (ii) Available
Borrowing Capacity.

“Repaid Amount”: the aggregate amount of Loans that have been repaid pursuant to
Section 2.9(b).

 



--------------------------------------------------------------------------------

“Second Amendment”: the Second Amendment to Credit Agreement, dated as of the
Second Amendment Effective Date.

“Second Amendment Effective Date”: May 6, 2020.

“Temporary Modification Period”: the period beginning on April 1, 2020 and
ending on March 31, 2021.

(b)    Section 1.1 of the Credit Agreement is hereby amended by adding the
following at the end of the definition of “Consolidated EBITDA”:

“Solely for purposes of determining compliance with the covenant contained in
Section 7.1(a) for the following Reference Periods, Consolidated EBITDA shall be
deemed to be equal to:

(i) for the Reference Period ending June 30, 2021, the greater of (x) the amount
of Consolidated EBITDA for the Reference Period ending June 30, 2021, calculated
in accordance with the foregoing definition, and (y) (A) the amount of
Consolidated EBITDA for the fiscal quarter ending on June 30, 2021, multiplied
by (B) four, as each such amount may be adjusted on a pro forma basis;

(ii) for the Reference Period ending September 30, 2021, the greater of (x) the
amount of Consolidated EBITDA for the Reference Period ending September 30,
2021, calculated in accordance with the foregoing definition, and (y) (A) (I)
the amount of Consolidated EBITDA for the fiscal quarter ending on June 30,
2021, plus (II) the amount of Consolidated EBITDA for the fiscal quarter ending
on September 30, 2021, multiplied by (B) two, as each such amount may be
adjusted on a pro forma basis; and

(iii) for the Reference Period ending December 31, 2021, the greater of (x) the
amount of Consolidated EBITDA for the Reference Period ending December 31, 2021,
calculated in accordance with the foregoing definition, and (y) (A) (I) the
amount of Consolidated EBITDA for the fiscal quarter ending on June 30, 2021,
plus (II) the amount of Consolidated EBITDA for the fiscal quarter ending on
September 30, 2021, plus (III) the amount of Consolidated EBITDA for the fiscal
quarter ended December 31, 2021, multiplied by (B) four-thirds, as each such
amount may be adjusted on a pro forma basis.”

(c)    Section 1.1 of the Credit Agreement is hereby amended by adding the
following at the beginning of the definition of “Revolving Commitment”:

“Subject to Section 2.9(b),”

(d)    Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the definition of “Total Unused Commitment” as follows:

““Total Unused Commitment”: at any time, an amount equal to the remainder of
(x) the Total Revolving Commitments then in effect less (y) the Total Revolving
Extensions of Credit at such time; provided that the Repaid Amount shall not be
included in the calculation of Total Unused Commitments during the Temporary
Modification Period.”

 

2



--------------------------------------------------------------------------------

(e)     Section 2.9(b) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(b) Solely during the Temporary Modification Period, substantially concurrently
with each Restricted Payment made by the Borrower or any other Loan Party (and
not, for the avoidance of doubt, any ESH Party) in accordance with
Section 7.5(b), the Borrower shall immediately prepay the Loans in an amount
equal to the lesser of (x) the aggregate amount of such Restricted Payment
multiplied by two and (y) the aggregate outstanding principal amount of the
Loans. Any Loans prepaid pursuant to this Section 2.9(b) shall not be available
to be re-borrowed until the expiration of the Temporary Modification Period.”

(f)    Section 6.2(c) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“within five (5) Business Days following the last Business Day of each calendar
month (or such longer period as determined by the Administrative Agent in its
sole discretion) during the Temporary Modification Period, a certificate from a
Responsible Officer of the Borrower certifying as to compliance with the
covenant set forth in Section 7.1(c)”

(g)    Section 7.1(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(a) Consolidated Leverage Ratio. Commencing with the fiscal quarter ending
June 30, 2021, permit the Consolidated Leverage Ratio as at the last day of any
period of four consecutive fiscal quarters of the Borrower to exceed 8.75 to
1.00. For the avoidance of doubt, compliance with this Section 7.1(a) shall not
be required in the case of any fiscal quarter ending on June 30, 2020,
September 30, 2020, December 31, 2020 or March 31, 2021.

(h)    Section 7.1 of the Credit Agreement is hereby further amended to include
a new clause (c) as follows:

“(c) Minimum Liquidity. During the Temporary Modification Period, on the last
Business Day of any calendar month permit the aggregate Cash Liquidity of the
Borrower and its Subsidiaries (including the ESH Parties) as of the close of
business to be less than the sum of (x) $150,000,000 and (y) (A) the aggregate
amount of any Restricted Payments made by the Borrower or any other Loan Party
(and not, for the avoidance of doubt, any ESH Party) in accordance with
Section 7.5(b) during the Temporary Modification Period, multiplied by (B) two.”

(i)    Section 7.2 of the Credit Agreement is hereby amended as follows:

(j)    Section 7.2(f) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

 

3



--------------------------------------------------------------------------------

“(f) unsecured Indebtedness incurred by the Borrower in favor of ESH REIT in an
aggregate principal amount not to exceed $150,000,000 at any time outstanding;
provided that such Indebtedness shall be subordinated in right of payment to the
Obligations in a manner reasonably acceptable to the Administrative Agent;”

(k)    Section 7.5 of the Credit Agreement is hereby amended by adding the
following at the end of clause (b) thereof:

“; provided that the aggregate amount of Restricted Payments made pursuant to
this clause (b) during the Temporary Modification Period shall not exceed
$150,000,000.”

SECTION 3.    Effectiveness. The effectiveness of this Amendment is subject to
the satisfaction of the following conditions precedent, except as otherwise
agreed between the Borrower and the Administrative Agent (the day on which such
conditions are satisfied or waived is herein referred to as the “Second
Amendment Effective Date”):

(a)    The Administrative Agent shall have received:

(i)    executed counterparts of this Amendment from the Borrower and each other
Loan Party;

(ii)    executed Lender Addenda from the Lenders constituting Required Lenders;

(iii)    the certificates of good standing and certificate or articles of
formation or organization of each Loan Party, certified as of a recent date by
the Secretary of State of the state of formation or organization of each Loan
Party, as applicable;

(b)    Each of the representations and warranties of each Loan Party set forth
in Section 4 of the Amended Credit Agreement and each other Loan Document is
true and correct in all material respects (except that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects as so qualified) on and as of the
Second Amendment Effective Date with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case they are true and correct in all
material respects as of such earlier date;

(c)    No Default or Event of Default shall have occurred and be continuing on
the Second Amendment Effective Date;

(d)    The Administrative Agent shall have received a certificate, dated the
Second Amendment Effective Date and signed by a Responsible Officer of the
Borrower, confirming satisfaction of the conditions set forth in Sections 3(b)
and 3(c) of this Amendment; and

(e)    All fees and expenses due to the Administrative Agent required to be paid
on the Second Amendment Effective Date shall have been paid, including a fee to
the

 

4



--------------------------------------------------------------------------------

Administrative Agent, for the ratable account of each Lender delivering a Lender
Addendum hereto (each, a “Consenting Lender”) in an amount equal to 0.05% of the
sum of the aggregate amount of Revolving Commitments and aggregate outstanding
principal amount of Revolving Loans held by such Consenting Lender immediately
prior to the Second Amendment Effective Date.

Without limiting the generality of the provisions of Section 9.3 of the Credit
Agreement for purposes of determining compliance with the conditions specified
in this Section 3, each Lender that has signed a Lender Addendum shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Second Amendment
Effective Date specifying its objection thereto.

SECTION 4.    Representations and Warranties. The Borrower and each Subsidiary
Guarantor hereby represents and warrants to each of the Lenders and the
Administrative Agent that as of the Second Amendment Effective Date:

4.1.    This Amendment has been duly authorized, executed and delivered by each
Loan Party that is a party hereto. This Amendment, the Amended Credit Agreement,
and each other Loan Document constitutes a legal, valid and binding obligation
of such Loan Party, enforceable against such Loan Party that is a party thereto
in accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity.

4.2.    The execution, delivery and performance by each Loan Party of this
Amendment, and the consummation of the transactions contemplated hereby, (a) are
within such Loan Party’s corporate or other powers, (b) have been duly
authorized by all necessary corporate or other organizational action, and (c) do
not (i) contravene the terms of any of such Person’s Organization Documents,
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (x) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (y) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject, or (iii) violate any applicable
law; except with respect to any conflict, breach, contravention or payment (but
not creation of Liens) referred to in clause (c)(ii)(x), to the extent that such
violation, conflict, breach, contravention or payment could not reasonably be
expected to have a Material Adverse Effect.

4.3.    Each of the representations and warranties of each Loan Party set forth
in Section 4 of the Amended Credit Agreement and each other Loan Document is
true and correct in all material respects (except that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects as so qualified) on and as of the
Second Amendment Effective Date with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case they are true and correct in all
material respects as of such earlier date.

 

5



--------------------------------------------------------------------------------

SECTION 5.    Effect of Amendment.

5.1.    Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle the Borrower or any Subsidiary Guarantor to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.

5.2.     On and after the Second Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the Credit Agreement in any other Loan
Document shall be deemed a reference to the Amended Credit Agreement. This
Amendment shall constitute a “Loan Document” for all purposes of the Amended
Credit Agreement and the other Loan Documents.

SECTION 6.    Acknowledgement and Consent. Each Loan Party hereby confirms that
(i) all of its obligations, liabilities and indebtedness under the Loan
Documents to which it is a party shall remain in full force and effect on a
continuous basis regardless of the effectiveness of this Amendment and (ii) all
of the Liens and security interests created and arising under the Loan Documents
to which it is a party remain in full force and effect on a continuous basis,
and the perfected status and priority of each such Lien and security interest
continues in full force and effect on a continuous basis, unimpaired,
uninterrupted and undischarged, regardless of the effectiveness of this
Amendment, as collateral security for its obligations, liabilities and
indebtedness under the Amended Credit Agreement and related guarantees and other
Secured Obligations (as defined in the Security Agreement).

SECTION 7.    General.

7.1.     GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

7.2.     Costs and Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all reasonable and documented out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation, syndication
and execution of this Amendment and the consummation and administration of the
transactions contemplated hereby (including all Attorney Costs of Skadden, Arps,
Slate, Meagher & Flom LLP), in each case to the extent such payment or
reimbursement would be required by Section 10.5 of the Credit Agreement.

 

6



--------------------------------------------------------------------------------

7.3.     Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
other electronic transmission of an executed counterpart of a signature page to
this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment. The words “execution,” “signed,” “signature,” and
words of like import in any Loan Document shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

7.4.    Headings. The headings of this Amendment are used for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

[remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.

 

EXTENDED STAY AMERICA, INC., as Borrower By:  

/s/ Brian T. Nicholson

Name:

Title:

 

Brian T. Nicholson

Chief Financial Officer

 

SUBSIDIARY GUARANTORS:

 

ESA 2007 OPERATING LESSEE LLC

ESA LVP OPERATING LESSEE LLC

ESA P PORTFOLIO OPERATING LESSEE LLC

ESH HOSPITALITY STRATEGIES LLC

ESH MEZZANINE 2 HOLDINGS LLC

ESH STRATEGIES BRANDING LLC

ESH STRATEGIES HOLDINGS LLC

ESH STRATEGIES FRANCHISE LLC

 

By:  

/s/ Brian T. Nicholson

Name:   Brian T. Nicholson Title:   Vice President and Treasurer

 

ESA MANAGEMENT, LLC

  By:  

/s/ Brian T. Nicholson

Name:   Brian T. Nicholson Title:   Chief Financial Officer

 



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

    as Administrative Agent and L/C Issuer

 

By:  

/s/ Philip Tancorra

Name:

Title:

 

Philip Tancorra

Vice President

By:  

/s/ Alicia Schug

Name:

Title:

 

Alicia Schug

Vice President

[Signature Page to Second Amendment]

 



--------------------------------------------------------------------------------

LENDER ADDENDUM TO THE

AMENDMENT OF THE

CREDIT AGREEMENT

DATED AS OF AUGUST 30, 2016

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Second Amendment (the “Amendment”) to the Credit
Agreement, dated as of August 30, 2016 (as amended by that certain First
Amendment to Credit Agreement, dated as of September 18, 2019, and as further
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Extended Stay America, Inc. (the
“Borrower”), the lenders party thereto from time to time (the “Lenders”), the
Issuing Lenders party thereto from time to time, the syndication agents party
thereto and Deutsche Bank AG New York Branch, as administrative agent (in such
capacity, the “Administrative Agent”). Capitalized terms used but not defined in
this Lender Addendum have the meanings assigned to such terms in the Amendment
or the Credit Agreement, as applicable.

By executing this Lender Addendum, the undersigned institution agrees (A) to the
terms of the Amendment and (B) that on the Second Amendment Effective Date it is
subject to, and bound by, the terms and conditions of the Amended Credit
Agreement and the other Loan Documents as a Lender thereunder.

 

Name of Institution:   

DEUTSCHE BANK AG NEW YORK BRANCH

 

Executing as a Lender:

 

    By:  

/s/ Philip Tancorra

    Name:   Philip Tancorra     Title:   Vice President

For any institution requiring a second signature line:

 

    By:  

/s/ Alicia Schug

    Name:   Alicia Schug     Title:   Vice President



--------------------------------------------------------------------------------

LENDER ADDENDUM TO THE

AMENDMENT OF THE

CREDIT AGREEMENT

DATED AS OF AUGUST 30, 2016

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Second Amendment (the “Amendment”) to the Credit
Agreement, dated as of August 30, 2016 (as amended by that certain First
Amendment to Credit Agreement, dated as of September 18, 2019, and as further
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Extended Stay America, Inc. (the
“Borrower”), the lenders party thereto from time to time (the “Lenders”), the
Issuing Lenders party thereto from time to time, the syndication agents party
thereto and Deutsche Bank AG New York Branch, as administrative agent (in such
capacity, the “Administrative Agent”). Capitalized terms used but not defined in
this Lender Addendum have the meanings assigned to such terms in the Amendment
or the Credit Agreement, as applicable.

By executing this Lender Addendum, the undersigned institution agrees (A) to the
terms of the Amendment and (B) that on the Second Amendment Effective Date it is
subject to, and bound by, the terms and conditions of the Amended Credit
Agreement and the other Loan Documents as a Lender thereunder.

 

Name of Institution:   

BARCLAYS BANK PLC

 

Executing as a Lender:

 

    By:  

/s/ Craig Malloy

    Name:   Craig Malloy     Title:   Director

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

LENDER ADDENDUM TO THE

AMENDMENT OF THE

CREDIT AGREEMENT

DATED AS OF AUGUST 30, 2016

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Second Amendment (the “Amendment”) to the Credit
Agreement, dated as of August 30, 2016 (as amended by that certain First
Amendment to Credit Agreement, dated as of September 18, 2019, and as further
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Extended Stay America, Inc. (the
“Borrower”), the lenders party thereto from time to time (the “Lenders”), the
Issuing Lenders party thereto from time to time, the syndication agents party
thereto and Deutsche Bank AG New York Branch, as administrative agent (in such
capacity, the “Administrative Agent”). Capitalized terms used but not defined in
this Lender Addendum have the meanings assigned to such terms in the Amendment
or the Credit Agreement, as applicable.

By executing this Lender Addendum, the undersigned institution agrees (A) to the
terms of the Amendment and (B) that on the Second Amendment Effective Date it is
subject to, and bound by, the terms and conditions of the Amended Credit
Agreement and the other Loan Documents as a Lender thereunder.

 

Name of Institution:   

Citibank, N.A.

 

Executing as a Lender:

 

    By:  

/s/ Chris Albano

    Name:   Chris Albano     Title:   Authorized Signatory

 

For any institution requiring a second signature line:

 

    By:  

    

    Name:       Title:  

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

LENDER ADDENDUM TO THE

AMENDMENT OF THE

CREDIT AGREEMENT

DATED AS OF AUGUST 30, 2016

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Second Amendment (the “Amendment”) to the Credit
Agreement, dated as of August 30, 2016 (as amended by that certain First
Amendment to Credit Agreement, dated as of September 18, 2019, and as further
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Extended Stay America, Inc. (the
“Borrower”), the lenders party thereto from time to time (the “Lenders”), the
Issuing Lenders party thereto from time to time, the syndication agents party
thereto and Deutsche Bank AG New York Branch, as administrative agent (in such
capacity, the “Administrative Agent”). Capitalized terms used but not defined in
this Lender Addendum have the meanings assigned to such terms in the Amendment
or the Credit Agreement, as applicable.

By executing this Lender Addendum, the undersigned institution agrees (A) to the
terms of the Amendment and (B) that on the Second Amendment Effective Date it is
subject to, and bound by, the terms and conditions of the Amended Credit
Agreement and the other Loan Documents as a Lender thereunder.

 

Name of Institution:   

JPMorgan Chase Bank N.A.

 

Executing as a Lender:

 

    By:  

/s/ Jaime Gitler

    Name:   Jaime Gitler     Title:   Vice President

 

For any institution requiring a second signature line:

 

    By:  

    

    Name:       Title:  

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

LENDER ADDENDUM TO THE

AMENDMENT OF THE

CREDIT AGREEMENT

DATED AS OF AUGUST 30, 2016

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Second Amendment (the “Amendment”) to the Credit
Agreement, dated as of August 30, 2016 (as amended by that certain First
Amendment to Credit Agreement, dated as of September 18, 2019, and as further
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Extended Stay America, Inc. (the
“Borrower”), the lenders party thereto from time to time (the “Lenders”), the
Issuing Lenders party thereto from time to time, the syndication agents party
thereto and Deutsche Bank AG New York Branch, as administrative agent (in such
capacity, the “Administrative Agent”). Capitalized terms used but not defined in
this Lender Addendum have the meanings assigned to such terms in the Amendment
or the Credit Agreement, as applicable.

By executing this Lender Addendum, the undersigned institution agrees (A) to the
terms of the Amendment and (B) that on the Second Amendment Effective Date it is
subject to, and bound by, the terms and conditions of the Amended Credit
Agreement and the other Loan Documents as a Lender thereunder.

 

Name of Institution:   

Bank of America, N.A.

 

Executing as a Lender:

 

    By:  

/s/ Kyle Pearson

    Name:   Kyle Pearson     Title:   Vice President

 

For any institution requiring a second signature line:

 

    By:  

    

    Name:       Title:  

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

LENDER ADDENDUM TO THE

AMENDMENT OF THE

CREDIT AGREEMENT

DATED AS OF AUGUST 30, 2016

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Second Amendment (the “Amendment”) to the Credit
Agreement, dated as of August 30, 2016 (as amended by that certain First
Amendment to Credit Agreement, dated as of September 18, 2019, and as further
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Extended Stay America, Inc. (the
“Borrower”), the lenders party thereto from time to time (the “Lenders”), the
Issuing Lenders party thereto from time to time, the syndication agents party
thereto and Deutsche Bank AG New York Branch, as administrative agent (in such
capacity, the “Administrative Agent”). Capitalized terms used but not defined in
this Lender Addendum have the meanings assigned to such terms in the Amendment
or the Credit Agreement, as applicable.

By executing this Lender Addendum, the undersigned institution agrees (A) to the
terms of the Amendment and (B) that on the Second Amendment Effective Date it is
subject to, and bound by, the terms and conditions of the Amended Credit
Agreement and the other Loan Documents as a Lender thereunder.

 

Name of Institution:   

Credit Suisse AG, Cayman Islands Branch

 

Executing as a Lender:

 

    By:  

/s/ William O’Daly

    Name:   William O’Daly     Title:   Authorized Signature

 

For any institution requiring a second signature line:

 

    By:  

/s/ Komal Shah

    Name:  

Komal Shah

    Title:  

Authorized Signature

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

LENDER ADDENDUM TO THE

AMENDMENT OF THE

CREDIT AGREEMENT

DATED AS OF AUGUST 30, 2016

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Second Amendment (the “Amendment”) to the Credit
Agreement, dated as of August 30, 2016 (as amended by that certain First
Amendment to Credit Agreement, dated as of September 18, 2019, and as further
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Extended Stay America, Inc. (the
“Borrower”), the lenders party thereto from time to time (the “Lenders”), the
Issuing Lenders party thereto from time to time, the syndication agents party
thereto and Deutsche Bank AG New York Branch, as administrative agent (in such
capacity, the “Administrative Agent”). Capitalized terms used but not defined in
this Lender Addendum have the meanings assigned to such terms in the Amendment
or the Credit Agreement, as applicable.

By executing this Lender Addendum, the undersigned institution agrees (A) to the
terms of the Amendment and (B) that on the Second Amendment Effective Date it is
subject to, and bound by, the terms and conditions of the Amended Credit
Agreement and the other Loan Documents as a Lender thereunder.

 

Name of Institution:   

GOLDMAN SACHS BANK USA

 

Executing as a Lender:

 

    By:  

/s/ Jamie Minieri

    Name:   Jamie Minieri     Title:   Authorized Signatory

[Signature Page to Second Amendment]